Case 1:03-md-01570-GBD-SN Document 4690-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4690-2 Filed 07/17/19 Page 2 of3
Case 1:18-cv-11870-GBD-SN Document 18 Filed 0}

   

DOCUMENT

UNITED STATES DISTRICT COURT = ae

 

SOUTHERN DISTRICT OF NEW YORK Aer

Kim et al. REVISED 7/12/19
CERTIFICATE OF MAILING

Vs Case No.: __18CV11870 (GBD) (SN)

 

Islamic Republic of Iran

I hereby certify under the penalties of perjury that on the 27th day of March, 2019 I served:
Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran at Iman Khomeini

Avenue. ATTN: Mohammad Javad Zarif

 

 

CO the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

LJ the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

x the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C,
§ 1608(a)(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

___2__ copy(ies) of the Summons, Complaint deemed filed on December 17, 2018, Civil Cover
Sheet, Notice of Suit prepared in accordance with 22 CF § 93.2 with-a copy of 28 U.S.C. 1330. Affidavit
of Translator (Along with translations of the above documents)

by Fedex Tracking # 8606 6542 7373

Dated: New York, New York
March 27, 2019

 

RUBY J. KRAJIGK) 2/220. ,
CLERK OF COURT Wee's
Re Oe ee
Shanee Mcleod’...
DEPUTY CLERK ;

ye . ” te
Ae . . .

  

 

 
Case 1:03-md-01570-GBD-SN Document 46g@

FedEx. 18- -CV- er 8 70- GBD-SN Document
Express US Aitbill ae ALO E542 7373

 

 

|

From presse pretend press hand

Date

yma ar 6283-5404-9

Sondergy Glepk of yghe Court, Ruby J + Kral ick

Name one

Phony)
OFFICE OF
Conpeny  SOuthern District of New York /. C Cc

500 Pearl Street -

 

 

Address
‘DeplFoor/Site/ Rava

sata NY ~ yp 10007
101147-JPQ@aowas
Secretary of State

Dir. of Consular Serwigets

city New York

Your Internal Billing Referenca

Fret 24 chevectars vill appar onenveita.

To

Nene Attn: ) 202-736-9110

Company Office of Policy Review and Inter-Agency Liason
U.S. Department of STate

Aides SA-29 Ath Floor

We cannat deiner ts PO. boxes er RO. 2tP codex.

Address 2201 C Street NW

Torequasts package be bold ate spocitic Fedéslecatcn, pdt Fadi addrese hore,

DoptRooySstiy eon

20520

ciy Washington ZIP

Stata DC

 

* Cal for Coadirnesor.

  

4a Express Package Sarvice
Dies FedEx x Prtority Oy Ovarpight Os FedEx Standard Overnight

 

sa maT Seater
ee = eae ieee tv Leta
fetietts n
min sees sl ante i ta. _—t *Tomctfocationa.
4b Bieenaiions Packages over 150{bs.

OT er aw O ea, nay Cy ie Preteen ay,

To moe locations.

 

5 Packaging
FadEx FedEx Pak* FedEx FadEx Othar
Cl Envelope* O aoe Fecha JU Box U Tube U

* Declared vahes lint S00.

 

6 Special Handling
G SATURDAY Dolivery

include Fede odtyeaein Section 2

i
HOLD Weakd HOLD Saturd
1 atrouextocetin 1) stFadéx tocation

 

 

NOT Availalifo tor
expats Nor. Available for Available ONLY for
ener arFeckx May Frege Fades tay to aehect
Dows thia shipment cantein fan dangerous goods? .
Oo No a yes, Bran Cl Beaten {] Oy Cotes x 9

L] Cargo Alrcraft Only

 

7 Payment ait ——— Enter FedEx Acct We. or Credit Card No, betave,

O att, "Ty Recipient ==] takapary —[_] crediecerd’  [] castycheck

 

Eid 63.8 3-SYOYU-9 2
Total Packages Total Weight Total Declared Valuet

. $ 00
Our baby Is Emitnd tn $)30unteas et cichne whi eokis: Sx eh fer tah 9 aig Hs A ca ape, tate FodEclse Only
SS

 

8 NEW Rosidential Delivery Signature Options synsrequse a signstre, chack Dirurtor indirect

 

No Si Direct Signatur Indi i
C1 fegited  Ckewatpen: (eee Sie
cecneinecyanre, | Feeenplax "— ahanaighboring adress

ot deivary., dintordabem por apples

‘Thay, Dirty Poet 1-208 Fed Ee PRITED INUSA. SAY

 
